Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/274,626 received December 18, 2020. Claims 1, 7, 9, 14 and 16 are amended, and claims 2-6, 8, 10-13, 15 and 17-20 are left as original.
 Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
During the telephone interview of October 29, 2020, with applicant’s attorney, Mr. Hetz (41,070), the examiner stated that applicant’s proposed amendment to the independent claims to indicate receiving power from the second pin of the plurality of pins would overcome the prior art of record and most likely overcome all prior art, but would require updated searches.  Thus, an amendment doing such was agreed to.
Regarding Claim 1: Though the prior art discloses a system for wirelessly charging an electronic device comprising a housing, a charging circuit for wireless charging, a data storage device and a controller wired connected for data transfer via a plurality of pins, some of which configured for power transfer, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of:
a plurality of pins configured to at least one of receive or transmit electrical signals to the electronic device, wherein:
a first pin of the plurality of pins is configured to supply power to the electronic device in accordance with the wired charging protocol, wherein the controller is configured to interrupt the wireless charging in response to detecting that power is supplied to the electronic device via the first pin;
a second pin of the plurality of pins is configured to receive power from the electronic device to charge the system, wherein instead of using the power received from the electronic device to charge the system, the data-transfer-and-charging interface is configured to interpret the power received from the electronic device as a general-purpose input-output signal indicating detection of connection of the electronic device to the data-transfer-and-charging interface, wherein the controller is configured to initiate data transfer from the electronic device over the data-transfer-and-charging interface in response to detecting that the electronic device is connected to the data-transfer-and-charging interface; and
the first pin is disabled, to not interrupt wireless charging during the data transfer from the electronic device over the data-transfer-and-charging interface.
Regarding Claim 9: Though the prior art discloses a system for wirelessly charging and transferring data from an electronic device comprising wirelessly charging the device and a connector means for receiving data over a wired interface, it fails to teach or suggest the aforementioned limitations of claim 9, and further including the combination of:
controlling means for controlling the charging means and the connector means, wherein the connector means comprises:
power supplying means for supplying power to the electronic device over the wired connection, the controlling means further for suspending wireless charging in response to detecting that power is supplied via the power supplying means, and wherein the power supplying means is disabled; and
detection means for facilitating detection that the electronic device is connected to the connector means by receiving power from the electronic device to charge the system, wherein instead of using the power received from the electronic device to charge the system, the detection means interprets the power received from the electronic device as a general-purpose input-output signal indicating detection of connection of the electronic device, the controlling means further for initiating data transfer from the electronic device through the connector means in response to detecting that the electronic device is connected to the connector means.
Regarding Claim 16: Though the prior art discloses a method for wirelessly charging and transferring data from an electronic device comprising wirelessly charging the device and detecting connection via pins of a wired interface, it fails to teach or suggest the aforementioned limitations of claim 16, and further including the combination of:
detecting that the electronic device is connected to an interface comprising a first pin and a second pin, the interface configured to connect to the electronic device via a cable by monitoring the second pin of the interface, wherein:
the first pin is configured to supply power to the electronic device over the cable is disabled; and
wireless charging is configured to be suspended in response to supplying power to the electronic device via the first pin when the electronic device is connected to the interface; and
in response to detecting that the electronic device is connected to the interface, transferring data from the electronic device while wirelessly charging the electronic device, 
wherein:
the second pin is configured to receive power from the electronic device to charge the system, and
instead of using the power received from the electronic device to charge the system, interpreting the power received from the electronic device as a general-purpose input-output signal indicating detection of connection of the electronic device.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859